Citation Nr: 1735728	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for depression (also claimed as depressive disorder and generalized anxiety), and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to April 1992 in the United States Army.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in October 2016. A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran did not appeal a November 2001 rating decision which continued a denial of service connection for depression; evidence received since that rating decision is neither new nor material, and does not otherwise raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The November 2001 rating decision denying service connection for depression is final, and the criteria for reopening that claim have not been met. 38 U.S.C.A. §§ 5108 , 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Depression (also claimed as depressive disorder and generalized anxiety)

The Veteran was previously denied service connection for depression in June 2000 because the claim was not well grounded. In November 2001, his claim was reviewed under new guidelines but continued to be denied because there was no evidence of a diagnosis of depression in active military service or evidence otherwise linking a current disability manifested by depression to service. The Veteran was notified in a letter dated December 6, 2001 and the decision became final one year later. Subsequent rating decisions in October 2005, March 12, 2010, and June 2011 continued the denial of the Veteran's claim determining that no new and material evidence had been submitted since the finality of the claim.

In an October 2016 hearing before the undersigned VLJ, the Veteran testified that his depression began in-service as a result of stress and pressure he experienced during his time in the Army. In particular, he stated that he had difficulties with a superior, Master Sergeant RV, who began harassing him. Additionally, the Veteran testified that he attempted to report his depression to the Inspector General, but nothing was done about the situation. The Veteran contends that he did not "do a lot of sick call" and so the events may not have been documented. He resorted to alcohol and illicit substance abuse in order to cope with the stress. He was discharged honorably in 1992; however, medical documents confirm the Veteran was discharged for alcohol abuse with rehabilitation failure. The Veteran contends that he has continued to suffer from depression since his discharge and that the condition has had an adverse effect on his post-service employment.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016). Only evidence presented since the last final denial on any basis will be considered in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120   (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Veteran's VA treatment records, from 2004 through 2013, show a history of cocaine dependence, alcohol abuse, as well as a history of anxiety and depression. He was denied service connection for depression in the June 2011 rating decision because the RO determined that the evidence was not new and material. Specifically, the evidence confirmed a diagnosis of depression after separation; however, the new evidence did not show that the Veteran's depression was incurred in-service, and therefore, could not establish a nexus between any in-service disease and his current disability.

Unfortunately, new and material evidence has not been received to reopen the Veteran's claim. The evidence received since the prior final denial includes the Veteran's post-separation treatment records from 2004 through 2013. With respect to the Veteran's depression claim, this evidence does not reflect that the disability was incurred in-service or that his current depression is related to such service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Review of the Veteran's newly submitted evidence shows that, in November 2010, he was seen to have a history of cocaine dependence and alcohol abuse as well as a history of anxiety and depression. He reported 5 years sobriety, until February 2010, at which time he had problems at the workplace. He reported that he had filed an EEOC complaint against his supervisor for sexual harassment, but then got fired from the job. He then relapsed on crack cocaine and drank alcohol. Medical evidence was requested from Moncrief Army Hospital and Dwight Eisenhower Medical Center with a reply of no evidence received from both facilities in 2011.

The Board finds that the evidence that the Veteran is new as it was not previously submitted to agency decision-makers; however, it finds that the evidence is not material as it could not reasonably substantiate the claim were the claim to be reopened. The Board notes that the Veteran was denied service connection because the evidence failed to show that his depression was incurred in-service and there was no positive etiology opinion linking his current depression to such service. The Board has considered the Veteran's own statements regarding his depression. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of depression and an etiology opinion of its onset date, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372. Moreover, his contentions are duplicative of those previously before the agency.  

The record lacks any probative evidence that the Veteran suffered depression while in service or that his current depression is related to such service.  Therefore, despite the low threshold in reopening previously denied claims, new and material evidence has not been received to reopen the Veteran's claims for depression.



ORDER

The petition to reopen the previously denied claim for service connection for depression is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


